Exhibit 10.1

 

EMPLOYMENT AGREEMENT

BETWEEN

UNITI GROUP INC. AND KENNETH GUNDERMAN

 

This Employment Agreement (this “Agreement”) is made, entered into, and is
effective and binding as of December 14, 2018 (the “Effective Date”), by and
between Uniti Group Inc., a Maryland corporation (“Uniti” or “Uniti Group”), and
Kenneth Gunderman (the “Executive”).

 

WHEREAS, the Board of Directors of Uniti Group has determined that it is in
Uniti’s best interests to retain the services of Executive; and

 

WHEREAS, Executive desires to continue to be employed by Uniti Group.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

1.1 “Base Salary” shall have the meaning given to such term in Section 5.1,
except that where the Base Salary of the Executive has, notwithstanding the
provisions of Section 5.1, been reduced, Base Salary shall mean the Base Salary
without giving effect to the reduction.

 

1.2 “Beneficiary” shall mean the person so designated by the Executive in a
written notice to Uniti prior to his death, and in the absence of a written
beneficiary designation, the Executive’s Beneficiary shall be his surviving
Spouse, or if he has no surviving Spouse, his estate, except (in each case)
where otherwise required by law or the terms of an applicable compensation
arrangement or employee benefit plan.

 

1.3 “Board” shall mean the Board of Directors of Uniti or a duly authorized
committee of the Board, including, without limitation, the Compensation
Committee of the Board.

 

1.4 “Cause” shall have the meaning given to such term in Section 7.3.

 

1.5 “Change-in-Control” shall mean any of the following events shall have
occurred:

 

(i) The consummation of an acquisition by any individual, entity or “group,”
within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934,
as amended) of voting securities of Uniti where such acquisition causes any such
Person to own fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of Uniti entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this definition any acquisition by any corporation pursuant
to a transaction that complies with clauses (A), (B) and (C) of subparagraph
(iii) below shall not be deemed to result in a Change in Control;

 

1

--------------------------------------------------------------------------------



 

(ii) Individuals who, as of the date of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date of the Effective Date whose election, or nomination for
election by Uniti’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of more than fifty percent (50%) of the assets of Uniti and
its subsidiaries, taken as a whole (a “Business Combination”), in each case,
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, at least fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s and its subsidiaries’ assets either
directly or through one or more subsidiaries), in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or approval by the stockholders of Uniti of a complete liquidation
or dissolution of Uniti.

 

1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.7 “Corporation” shall mean Uniti Group Inc. and any successor to its business
or assets, by operation of law or otherwise.

 

1.8 “Compensation Committee” shall mean the Compensation Committee of the Board
or, with respect to any period during which there is no Compensation Committee
of the Board, the Board.

 

1.9 “Confidential Information” shall have the meaning given to such term in
Section 8.2.

 

1.10 “Uniti Group” shall mean, collectively, Uniti and all other entities that
are direct or indirect subsidiaries or affiliates of Uniti from time to time,
and a “member” of the Uniti Group shall mean Uniti or any of such entities.

 

1.11 “Uniti Parties” shall have the meaning given to such term in Section 8.5.

 

2

--------------------------------------------------------------------------------



 

1.12 “Disability” shall mean the incapacity of the Executive, due to injury,
illness, disease, or bodily or mental infirmity, to engage in the performance of
his usual duties as contemplated by Section 3, except for an incapacity of the
Executive for a period of less than 180 consecutive calendar days or any
incapacity for which the Board has not provided Executive with at least 20
business days advance written notice that it intends to seek competent medical
advice as to whether or not a Disability exists. The existence of a “Disability”
shall be determined by the Board in the good faith exercise of its discretion
upon receipt of and in reliance on competent medical advice from one or more
individuals who are qualified to give professional medical advice on the matters
that are relevant to the Executive’s condition selected by the Board.

 

1.13 “Effective Date” shall mean the date noted above upon execution of this
Agreement.

 

1.14 “Good Reason” shall mean the occurrence on or after the Effective Date and
no more than 90 calendar days prior to the date that Notice of Termination is
given by the Executive in accordance with Section 7.6, without the Executive’s
express written consent, of any one or more of the events described in (A), (B),
(C), or (D) of subsection (i) of this Section 1.14.

 

(i) Executive may treat any of the following occurrences as a “Good Reason”
condition: (A) any action of Uniti that results in a material adverse change in
the Executive’s position (including status, title, and reporting requirements),
authorities, duties, or other responsibilities; (B) a material reduction by
Uniti in the Executive’s compensation, as contemplated by Section 5; (C) the
failure of the Board to nominate the Executive for election or re-election to
the Board following Effective Date; and (D) a material breach by Uniti of any
provision of this Agreement;

 

(ii) Notwithstanding any other provision of this Agreement to the contrary,
before the Executive may resign for Good Reason, Uniti must have an opportunity
within 30 days following delivery of Executive’s Notice of Termination to cure
the Good Reason condition;

 

(iii) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any of the following occurrences constitute “Good Reason”: (A) a
reduction in any component of the Executive’s compensation if coincident with
the reduction in that component of the Executive’s compensation one or more
other components of the Executive’s compensation is or are increased or a
substitute or alternative is provided so that the Executive’s overall
compensation is not materially reduced; (B) the Executive does not earn cash
bonuses or benefit from equity incentives awarded to the Executive because one
or more performance goals or targets (including appreciation in value related to
equity awards) was or were not achieved; or (C) Executive’s suspension for any
period during which the Board is making a determination whether to terminate the
Executive for Cause in accordance with Section 7.3.

 

1.15 “Non-Interference/Assistance Period” shall mean the period commencing with
the Termination Date and ending on the first anniversary of the Termination Date
(in the event of termination pursuant to Sections 7.3 and 7.5 hereof) or on the
second anniversary of the Termination Date in the event of all other termination
scenarios contemplated herein.

 

1.16 “Notice of Termination” shall have the meaning given to such term in
Section 12.1.

 

1.17 “Ordinary Termination Benefits” shall mean (i) the Executive’s Base Salary
earned but not paid through the Termination Date and (ii) Other Vested Benefits.

 

1.18 “Other Vested Benefits” shall mean all accrued but unpaid vacation pay as
of the Termination Date and any amount payable to Executive under any incentive
compensation plan implemented and

 

3

--------------------------------------------------------------------------------



 

approved by the Board on or after Effective Date, to the extent such incentive
compensation is payable in accordance with the terms of any such plan with
respect to the measuring period ending immediately prior to the measuring period
during which the Termination Date occurs, but expressly excluding Base Salary or
Severance Benefits.

 

1.19 “Protective Covenants” shall mean the Executive’s obligations under
Section 8 of this Agreement.

 

1.20 “Section 409A” shall mean Section 409A of the Code, and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

1.21 “REIT” shall mean a real estate investment trust.

 

1.22 “Release” shall have the meaning given to such term in Section 7.7.

 

1.23 “Release Condition” shall have the meaning given to such term in
Section 7.7.

 

1.24 “Severance Benefits” shall mean a lump sum payment, in cash, equal to two
and a half (2.5) times the sum of: (a) Executive’s annual Base Salary in effect
on the Termination Date and (b) the average of the annual bonus payments paid to
Executive under an Annual Incentive Plan during the three years (or lesser
period if the Executive has been employed fewer than three full fiscal years)
preceding the year in which the Termination Date occurs. This amount shall be in
lieu of any severance benefits to which the Executive would otherwise be
entitled or eligible to receive under any severance plan, program, policy or
practice or contract or agreement of the Uniti Group.

 

1.25 “Spouse” shall mean the person (if any) to whom the Executive is legally
married at the relevant time, or if the Executive is deceased, the person (if
any) to whom the Executive was legally married at the time of the Executive’s
death.

 

1.26 “Term” shall have the meaning given to such term in Section 2.

 

1.27 “Termination Date” shall mean the effective date of the termination of the
Executive’s employment with the Uniti Group during the Term that constitutes a
“separation from service” within the meaning of Section 409A. Uniti and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in Section 7 of this Agreement constitutes a “separation from service”
within the meaning of Section 409A, and the date on which such separation from
service takes place shall be the “Termination Date.”

 

Section 2. Term of Agreement.

 

(A) Uniti shall employ the Executive, and may cause any other member of the
Uniti Group to employ the Executive, and the Executive shall continue his
employment in accordance with the terms and conditions set forth herein, for the
“Term” of this Agreement.

 

(B) The “Term” shall mean the period commencing on the Effective Date and ending
on the earlier of: (i) the Termination Date; or (ii) December 31, 2021. To the
extent not previously terminated, the Term shall be automatically renewed for
successive one-year periods upon the terms and conditions set forth herein,
commencing on December 31, 2021, and on each anniversary of such Term extension
thereafter, unless either party gives the other party Notice of Termination at
least 90 calendar days prior to the end of

 

4

--------------------------------------------------------------------------------



 

such initial or extended Term that the Term shall not be so extended. For
purposes of this Agreement, any reference to the “Term” of this Agreement shall
include the original term and any extension thereof.

 

Section 3. Position and Responsibilities.

 

(A) During the Term, the Executive shall serve as the Chief Executive Officer
and President of Uniti, with such duties and responsibilities as are
commensurate with such positions, reporting directly to the Board. In addition,
Uniti shall cause the Executive to serve as a member of the Board, and during
the Term, the Executive shall remain on the Board, subject to Section 8.6.

 

(B) The Executive agrees to serve, without additional compensation, as an
officer and director for each member of the Uniti Group, as determined by the
Board, provided, that such service does not materially interfere with the
Executive’s performance of his duties and responsibilities as a member of the
Board and Chief Executive Officer and President of Uniti.

 

(C) Executive acknowledges and agrees to comply with the Uniti’s stock ownership
guidelines for the Chief Executive Officer position, as the same may be adopted
and amended from time to time. Executive acknowledges that it is contemplated
that the stock ownership guidelines will require Executive to maintain ownership
of Uniti stock equal in value to at least the Base Salary multiplied by five, to
be calculated and determined in accordance with such stock ownership guidelines.

 

(D) Executive acknowledges that, notwithstanding any provision of this Agreement
to the contrary, any incentive compensation or performance-based compensation
paid or payable to Executive hereunder shall be subject to repayment or
recoupment obligations arising under applicable law or Uniti’s clawback policy,
and as the same may be amended from time to time.

 

Section 4. Standard of Care.

 

During the Term, the Executive shall devote substantially his full business
time, attention, and energies to the business of the Uniti Group. During the
Term, it shall not be a violation of this Agreement for the Executive, to serve
as a director of or officer of or otherwise participate in other businesses and
civic, charitable, and educational organizations so long as that service or
participation is not injurious to the Uniti Group, does not violate any
provision of Section 8, and does not interfere with the performance of his
duties for the Uniti Group. During the Term, the Executive shall:

 

(A) Devote his best efforts to the fulfillment of his employment obligations
hereunder;

 

(B) Exercise the highest degree of care and loyalty to the Uniti Group and the
highest standards of conduct in the performance of his duties;

 

(C) Comply with the policies, corporate governance board guidelines and code of
ethics of each member of the Uniti Group; and

 

(D) Do nothing that intentionally harms, in any way, the business or reputation
of the Uniti Group.

 

5

--------------------------------------------------------------------------------



 

Section 5. Compensation.

 

As remuneration for all services to be rendered to the Uniti Group by the
Executive during the Term and except as otherwise provided in this Agreement,
Uniti shall pay or provide, or cause another member of the Uniti Group to pay or
provide, to the Executive the following:

 

5.1 Base Salary.

 

During the Term, and effective on the Effective Date, the Executive shall
receive a base salary (“Base Salary”) at a rate of no less than $725,000 per
annum. During the Term, the Executive’s Base Salary shall be reviewed annually
following the Effective Date by the Board and may be increased by the Board in
its sole and absolute discretion. If so increased, the Base Salary shall be
increased for all purposes of this Agreement. Once so increased, the Base Salary
shall not be decreased during the Term. The Executive’s Base Salary shall be
paid to the Executive in installments throughout the year, consistent with the
normal payroll practices of Uniti.

 

5.2 Annual Bonus.

 

For each fiscal year during the Term, the Executive shall be eligible to
participate in an annual incentive compensation plan, to be implemented with the
Board’s approval under terms and conditions no less favorable than other senior
executives of Uniti (an “Annual Incentive Plan”). For each fiscal year during
the Term, the metrics associated with Executive’s target bonus opportunity shall
be determined by the Board. Executive’s target bonus opportunity under the
annual incentive plan referenced in this Section 5.2 shall be equivalent to 150%
of Executive’s then Base Salary, and, subject to the terms of the annual
incentive compensation plan and based on the sole discretion and approval of the
Compensation Committee, Uniti may increase Executive’s bonus payment under such
an annual incentive compensation plan to an amount equivalent to 200% of
Executive’s then Base Salary during any fiscal year during the Term. Nothing
contained in this Section 5.2 will guarantee Executive any specific amount of
bonus payment or other incentive compensation, or prevent the Board from
establishing performance goals and compensation targets applicable only to the
Executive.

 

5.3 Deferred Compensation Plan.

 

Executive shall be eligible to participate in a deferred compensation plan
implemented by the Board, subject to the terms of such deferred compensation
plan.

 

5.4 Other Benefits.

 

During the Term, subject to approval by the Compensation Committee, the
Executive shall be eligible to participate in all equity incentive, employee
benefits and perquisite plans, programs and arrangements that are no less
favorable to the Executive than the plans, programs and arrangements provided to
other senior executives of Uniti from time to time.

 

Section 6. Expense Reimbursement.

 

Uniti shall pay or reimburse the Executive for ordinary and necessary
employment-related expenses of the Executive on a basis that is no less
favorable to the Executive than the basis on which payment or reimbursement of
employment-related expenses is made from time to time to other senior executives
of Uniti.

 

6

--------------------------------------------------------------------------------



 

Section 7. Employment Termination.

 

7.1 Termination Due to Death. In the event of the death of the Executive during
the Term, Uniti shall pay or provide to the Executive’s Beneficiary, in full
satisfaction of all amounts due, the Ordinary Termination Benefits and one
(1) times the Executive’s annual Base Salary in effect on the Termination Date.

 

7.2 Termination Due to Disability. In the event of the Executive’s Disability
during the Term, the Board may terminate or cause to be terminated the
Executive’s employment under this Agreement by Notice of Termination of the
termination of Executive’s employment for Disability in accordance with this
Section 7.2 given at least 10 business days prior to the effective date of such
termination. A termination for Disability shall become effective upon the end of
the 10-business-day notice period. Upon the Termination Date on account of
Disability, Uniti shall pay or provide to the Executive, in full satisfaction of
all amounts due, the Ordinary Termination Benefits and one (1) times the
Executive’s annual Base Salary in effect on the Termination Date.

 

7.3 Termination for Cause.

 

(A) The Board may terminate or cause to be terminated Executive’s employment
under this Agreement for “Cause” in accordance with this Section 7.3 at any time
during the Term. Upon a termination for Cause under this Section 7.3 during the
Term, Uniti shall pay or provide to the Executive, in full satisfaction of all
amounts due, the Ordinary Termination Benefits.

 

(B) “Cause” shall mean (i) the willful failure by Executive substantially to
perform Executive’s duties with the Uniti Group, other than any failure
resulting from Executive’s incapacity due to physical or mental illness or any
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by Executive in accordance with Section 7.6, that continues for at
least 30 calendar days after Uniti delivers to Executive a written demand for
performance that identifies specifically and in detail the manner in which the
Board believes that Executive willfully has failed substantially to perform
Executive’s duties; (ii) a conviction, guilty plea or plea of nolo contendere of
Executive for any felony; (iii) gross negligence or willful misconduct by
Executive that is intended to or does result in Executive’s substantial personal
enrichment or a material detrimental effect on the reputation or business of any
member of the Uniti Group; (iv) a material violation by Executive of the
corporate governance board guidelines or code of ethics of any member of the
Uniti Group; (v) a material violation by Executive of the requirements of the
Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule or
regulation; (vi) the use of illegal drugs by Executive or a violation by
Executive of the drug and/or alcohol policies of any member of the Uniti Group;
or (vii) a material breach by Executive of any Protective Covenants during the
Term. For purposes of this definition, no act, or failure to act, on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s act, or failure
to act, was in the best interest of the Uniti Group. Whether an act or failure
to act by Executive constitutes “Cause” shall be determined subject to the
following requirements:

 

(i) Notice of Termination shall be provided to the Executive not less than 10
business days prior to the effective date of the termination setting forth the
intention of the Board to consider terminating Executive for Cause, including a
statement of the intended effective date of termination and a description of the
specific facts believed to constitute Cause;

 

(ii) None of the acts or omissions of Executive that the Board believes to
constitute Cause shall have occurred more than 365 calendar days before the
earliest date on which any member of the Board who is not a party to the act or
omission knew or should have known of such act or omission;

 

7

--------------------------------------------------------------------------------



 

(iii) Executive shall be offered an opportunity to respond to the statement
required by clause (i) above by appearing in person, together with Executive’s
legal counsel, before the Board prior to the Termination Date;

 

(iv) By the affirmative vote of at least 75 percent of the non-employee members
of the Board present at the Board meeting at which the determination is made,
the Board shall determine that the specified facts constituted Cause and that
the Executive’s employment should accordingly be terminated for Cause; and

 

(v) Uniti shall provide Executive a copy of the Board’s written determination
setting forth with specificity the basis of the termination for Cause and
stating the effective date of termination.

 

Any purported termination for Cause that does not satisfy each substantive and
procedural requirement of this Section 7.3(B) shall be treated for all purposes
under this Agreement as a termination of Executive’s employment under
Section 7.6.

 

(C) By sole determination of the Board, Uniti (and any other member of the Uniti
Group then employing the Executive) may, upon written notice to the Executive,
suspend the Executive from his duties for a period of up to 30 calendar days
with full pay and benefits hereunder during the period of time during which the
Board is making a determination under Section 7.3(B) whether to terminate
Executive’s employment for Cause.

 

7.4 Voluntary Termination by the Executive Other Than for Good Reason.

 

(A) The Executive may terminate his employment under this Agreement other than
for Good Reason in accordance with this Section 7.4 at any time during the Term
by giving the Board at least 30 calendar days’ prior Notice of Termination in
accordance with this Section 7.4. The termination automatically shall become
effective upon the expiration of the notice period. The Executive’s right to
terminate his employment under this Section 7.4 shall not be affected by the
Executive’s disability or incapacity.

 

(B) Upon a termination other than for Good Reason under this Section 7.4 during
the Term, Uniti shall pay or provide to the Executive, in full satisfaction of
all amounts due, the Ordinary Termination Benefits.

 

7.5 Termination Following a Change in Control.

 

(A) Subject to the conditions set forth in subparagraphs of this Section 7.5, if
a Payment Trigger occurs during the Term, Uniti, including for purposes of this
Section 7.5 any successor to Uniti’s business or assets by operation of law or
otherwise, shall pay to Executive the following amounts in cash as follows:

 

(i) Executive’s then Base Salary through the Payment Trigger to the extent not
theretofore paid, to be paid in a lump sum within 30 days following the Payment
Trigger;

 

(ii) the amount of any incentive compensation that has been allocated or awarded
to Executive pursuant to an incentive compensation plan contemplated under
Section 5.2 of this Agreement for a completed fiscal year or other completed
measuring period preceding the occurrence of the Termination Date under any such
incentive compensation plan but has not yet been paid to Executive, and such
amount shall be paid in a lump sum within (x) the 30-day period commencing on
the 60th day following the Payment Trigger, or (y) any earlier date as required
by the applicable incentive compensation plan or plans, respectively;

 

8

--------------------------------------------------------------------------------



 

(iii) the product of (x) the Annual Incentive Target in effect immediately prior
to the Payment Trigger under the terms of any incentive compensation plan that
the Board has implemented as contemplated in Section 5.2 of this Agreement and
(y) a fraction, the numerator of which is the number of calendar days in the
current fiscal year through the Termination Date, and the denominator of which
is 365, reduced by the amount, if any, paid or payable to Executive under the
terms of any such incentive compensation plan or plans, respectively, that the
Board has implemented as contemplated in Section 5.2 of this Agreement with
respect to the fiscal year during which the Payment Trigger occurs, and such
amount shall be paid in a lump sum within (I) the 30-day period commencing on
the 60th day following the Payment Trigger, or (II) any earlier date as required
by the applicable incentive compensation plan or plans, respectively;

 

(iv) any accrued vacation pay to the extent not theretofore paid, and such
amount shall be paid in a lump sum within 30 days following the Payment Trigger;

 

(v) a lump sum in cash within the 30 day period commencing on the 60th day
following the Payment Trigger an amount equal to the product of: (i) two and a
half (2.5)multiplied by, (ii) the sum of: (x) the higher of Executive’s annual
Base Salary in effect immediately prior to the occurrence of the Change in
Control or Executive’s annual base salary in effect immediately prior to the
Payment Trigger, plus (y)  the average of the annual bonus payments paid to
Executive under an Annual Incentive Plan during the three years preceding the
year in which the Termination Date occurs;

 

(vi) a lump sum in cash within the 30 day period commencing on the 60th day
following the Termination Date an amount equal to the product of (i) Executive’s
monthly premium for health and dental insurance continuation coverage for the
Executive and Executive’s family under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), based on the monthly premium rate for such
coverage in effect on the Termination Date, multiplied by (ii) twenty-four
(24) months; and

 

(viii) to the extent not theretofore paid or provided, Uniti shall pay to
Executive all vested benefits or other amounts that Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Uniti Group at or subsequent to the Payment
Trigger in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

(B) For purposes of this Agreement, the term “Payment Trigger” shall mean the
occurrence of a Change in Control during the Term of this Agreement coincident
with or followed at any time before the end of the first anniversary of the
Change in Control by the termination of the Executive’s employment with Uniti,
including for purposes of this Section 7.5 any successor to Uniti’s business or
assets by operation of law or otherwise, in a manner that constitutes a
“separation from service,” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended from time to time, for any reason other than (i) by the
Executive without Good Reason, (ii) by Uniti, including for purposes of this
Section 7.5 any successor to Uniti’s business or assets by operation of law or
otherwise, as a result of Executive’s Disability or with Cause or, (iii) as a
result of Executive’s death.

 

(C) Notwithstanding any other provision of this Agreement to the contrary, no
amount or benefit shall be payable under Section 7.5 of this Agreement unless
there shall have occurred a Payment Trigger during the Term. In no event shall
payments in accordance with Section 7.5 of this Agreement be made in respect of
more than one Payment Trigger. Furthermore, notwithstanding the foregoing, if
Executive receives the payments and benefits in accordance with paragraphs
(A)(iii), (v), (vi), (vii), and (vii) of this Section 7.5, Executive shall not
be entitled to any severance pay or benefits under any severance plan, program,
or policy of the Uniti Group or under Section 7.6 of this Agreement, unless
otherwise specifically provided therein in a specific reference to this
Agreement.

 

9

--------------------------------------------------------------------------------



 

(D) Notwithstanding any other provision of this Agreement to the contrary, no
purported termination of Executive’s employment that is not effected in
accordance with a Notice of Termination satisfying Section 12.1 shall satisfy
the conditions precedent to any entitlement to payment under Section 7.5 of this
Agreement. Executive’s right, following the occurrence of a Change in Control,
to terminate his employment under this Agreement for Good Reason shall not be
affected by the Executive’s Disability or incapacity.

 

(E) No payment of any kind shall be owed or paid to Executive pursuant to
Section 7.5 of this Agreement unless Executive (i) complies with the Release
Condition, including for purposes of this Section 7.5 any successor to Uniti’s
business or assets by operation of law or otherwise and (ii) delivers such
executed general release to Uniti within 60 days following the Payment Trigger.
Uniti, including for purposes of this Section 7.5 any successor to Uniti’s
business or assets by operation of law or otherwise, shall present such general
release to Executive as an offer within 10 days following the Payment Trigger,
and which offer shall be binding on Executive and Uniti, including for purposes
of this Section 7.5 any successor to Uniti’s business or assets by operation of
law or otherwise, upon Executive’s acceptance and non-revocation of the general
release. Notwithstanding the foregoing, if the 60-day period following Payment
Trigger spans two calendar years, in no event will any payments or benefits that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended from time to time, be paid prior to
the first day of such second calendar year.

 

(F) In the event that it shall be determined by the Accounting Firm that any
Payment to the Executive would be subject to the Excise Tax, the Accounting Firm
shall determine whether to reduce the aggregate amount of the Payments payable
to the Executive to the Reduced Amount. The Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that the Executive would
have a greater Net After-Tax Benefit if the Executive’s Payments were reduced to
the Reduced Amount. If, instead, the Accounting Firm determines that the
Executive would have a greater Net After-Tax Benefit if the Executive’s Payments
were not reduced to the Reduced Amount, the Executive shall receive all Payments
to which the Executive is entitled under this Agreement.

 

(G) If the Accounting Firm determines that the aggregate Payments otherwise
payable to Executive should be reduced to the Reduced Amount pursuant to this
Section 7.5, Uniti shall promptly give Executive notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this Section 7.5 shall be binding upon Uniti and Executive
and shall be made within thirty (30) business days after a termination of the
Executive’s employment or such earlier date as requested by Uniti. The reduction
of Executive’s Payments to the Reduced Amount, if applicable, shall be made by
reducing the Payments under the following sections of this Agreement (and no
other Payments) in the following order: (i) Section 7.5(A)(v),
(ii) Section 7.5(A)(iii), (iii) Section 7.5(A)(vi), and (iv) 7.5(A)(vii). All
fees and expenses of the Accounting Firm pursuant to this Section 7.5 shall be
borne solely by Uniti.

 

(H) The following terms shall have the following meanings for purposes of this
Section 7.5.

 

(i) “Accounting Firm” shall mean an independent, nationally recognized
accounting firm designated by Uniti prior to a Change in Control; provided that
if the Accounting Firm is not willing or able to value the restrictive covenants
in Section 8, then the restrictive covenants shall be valued by an independent
third-party valuation specialist selected by Uniti prior to a Change in Control.

 

(ii) “Annual Incentive Target” shall mean with respect to any measuring period,
the amount of cash compensation that would be payable to the Executive under
Uniti’s annual incentive compensation plan (as the same is established pursuant
to Section 5.2 hereof) for such measuring period, computed assuming that the
level of performance with respect to a performance goal identified in accordance
with the terms of such plan as the “target” level of performance has been
achieved. Where no level of

 

10

--------------------------------------------------------------------------------



 

performance has been specifically identified as the “target” level, the “target”
level shall be (i) the only level if one level is identified, (ii) the higher of
two levels if two levels are identified, and (iii) the highest level if three or
more levels are identified. Where the amount of compensation depends on the
achievement of multiple performance goals, the achievement of each target level
of performance with respect to each goal shall be assumed.

 

(iii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(iv) “Net After-Tax Benefit” shall mean the aggregate Value of all Payments to
Executive, net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws, as
determined by the Accounting Firm after taking into account any value
attributable to the restrictive covenants in Section 8 that is treated as
reasonable compensation described in Section 280G(b)(4) of the Code.

 

(v) “Payment” shall mean any payment or distribution by Uniti in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive that is contingent on a Payment Trigger, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise.

 

(vi) “Reduced Amount” shall mean the greatest amount of Payments that can be
paid to Executive that would not result in the imposition of the Excise Tax upon
Executive if the Accounting Firm determines to reduce Payments to Executive
pursuant to this Section 7.5, determined after taking into account any value
attributable to the restrictive covenants in Section 8 that is treated as
reasonable compensation described in Section 280G(b)(4) of the Code.

 

(vii) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the Change in Control (or such other date as required pursuant to
Section 280G), as determined by the Accounting Firm pursuant to Section 280G of
the Code using the discount rate required by Section 280G(d)(4) of the Code.

 

7.6 Termination by Uniti Other Than for Cause or by Executive for Good Reason.

 

(A) The Board may, in the exercise of its sole and absolute discretion,
terminate or cause to be terminated Executive’s employment under this Agreement
other than for Cause in accordance with this Section 7.6 at any time during the
Term by Notice of Termination to Executive specifying the effective date of
termination, which effective date shall not be earlier than the date on which
the Notice of Termination under this Section 7.6 is given to Executive.
Executive may terminate his employment under this Agreement for Good Reason in
accordance with this Section 7.6 at any time during the Term by giving Uniti 30
calendar days’ Notice of Termination in accordance with this Section 7.6, which
must set forth in reasonable detail the facts and circumstances that are claimed
to provide a basis for the Good Reason termination. The termination
automatically shall become effective upon the expiration of the applicable cure
period. Executive’s right to terminate his employment for Good Reason under this
Section 7.6 shall not be affected by the Executive’s Disability or incapacity.
Executive’s continued employment under this Agreement shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason.

 

(B) Subject to the satisfaction of the Release Condition, upon a termination by
Uniti other than for Cause or by the Executive for Good Reason under this
Section 7.6 during the Term, Uniti shall pay or provide or cause another member
of the Uniti Group to pay or provide to the Executive in full satisfaction of
all amounts due (i) the Ordinary Termination Benefits in a single lump sum
within 10 business days after the Termination Date; (ii) the Severance Benefits
in a single lump sum within 10 business days after the Release Condition set
forth in Section 7.7 is satisfied; and (iii) a cash amount equal to the product
of

 

11

--------------------------------------------------------------------------------



 

(x) Executive’s monthly premium for health and dental insurance continuation
coverage for the Executive and Executive’s family under the COBRA, based on the
monthly premium rate for such coverage in effect on the Termination Date,
multiplied by (y) twenty-four (24) months in single lump sum within 10 business
days after the Release Condition set forth in Section 7.7 is satisfied.
Notwithstanding any other provision of this Agreement to the contrary, a payment
made to Executive under Section 7.6 shall be in lieu of any eligibility for
Executive to receive any payment under Section 7.5 and vice versa. For the sake
of clarity, under no circumstances shall Executive be entitled to receive a
combination of payments under Sections 7.5 and 7.6.

 

7.7 Release. Notwithstanding anything contained in this Agreement to the
contrary, no Severance Benefits shall be payable to Executive pursuant to this
Agreement unless Executive timely executes and does not timely revoke a release
in the form set forth as Exhibit A (the “Release”) within 60 days following the
Termination Date (the “Release Condition”). Notwithstanding the foregoing, if
the 60-day period following Termination Date spans two calendar years, in no
event will any payments or benefits that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended from time to time, be paid prior to the first day of such second
calendar year.

 

7.8 Non-Exclusivity of Rights.

 

Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Uniti Group at or subsequent to the Termination Date shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. Without limiting the
generality of the foregoing, the Ordinary Termination Benefits shall be paid in
a single cash lump sum within 10 business days after the Termination Date.

 

Section 8. Protective Covenants by Executive.

 

8.1 Return of Property.

 

Within five calendar days after the Termination Date, Executive shall deliver to
Uniti all of the Uniti Group’s property in his possession, custody or control,
including, without limitation, all keys and credit cards, all computers and fax
machines, and all files, documents, data and information in any medium relating
in any way to the Uniti Group or its employees, suppliers, customers or
business.

 

8.2 Non-Disclosure.

 

Executive acknowledges that in the course of his employment with and work for
the Uniti Group he has had and will have access to confidential information and
trade secrets proprietary to the Uniti Group, including, without
limitation information relating to the Uniti Group’s products, suppliers, and
customers, the sources, nature, processes, costs and prices of the Uniti Group’s
products, the names, addresses, contact persons, purchasing and sales histories,
and preferences of the Uniti Group’s suppliers and customers, the Uniti Group’s
business plans and strategies, and the names and addresses of, amounts of
compensation paid to, and the trading and sales performance of the Uniti Group’s
employees and agents (“Confidential Information”). Executive further
acknowledges that the Confidential Information is proprietary to the Uniti
Group, that the unauthorized disclosure of any of the Confidential Information
to any person or entity will result in immediate and irreparable competitive
injury to the Uniti Group, and that such injury cannot adequately be remedied by
an award of monetary damages. Accordingly, Executive shall not at any time
disclose any of Uniti’s Confidential Information to any person or entity who is
not properly authorized by the Uniti Group to receive the information without
the prior written

 

12

--------------------------------------------------------------------------------



 

consent of the Chairman of the Board of Uniti (which consent may be withheld for
any reason or no reason) unless and except to the extent that such disclosure is
required by any subpoena or other legal process (in which event the Executive
will give the Chairman of the Board of Uniti prompt written notice of such
subpoena or other legal process in order to permit Uniti to seek appropriate
protective orders), and that he shall not use any Confidential Information for
his own account without the prior written consent of the Chairman of the Board
of Uniti (which consent may be withheld for any reason or no reason).

 

8.3 Non-Competition.

 

Executive shall not during his employment with the Uniti Group and thereafter
until the expiration of the Non-Interference/Assistance Period, in any manner,
directly or indirectly, through any person, firm or corporation, alone or as a
member of a partnership or as an officer, director, shareholder, investor or
employee of or in any other corporation or enterprise or otherwise, anywhere in
the United States, engage in or be engaged in, or assist any other person, firm,
corporation or enterprise in engaging or being engaged in, the ownership,
formation or operation of any REIT or other business entity or enterprise whose
business activities involve acquiring, owning, leasing and/or operating
(i) telecommunications infrastructure assets, (ii) other types or classes of
assets which are owned, leased or operated by the Uniti Group during Executive’s
employment with the Uniti Group and/or (iii) other types or classes of assets
which the Uniti Group has, during Executive’s employment with the Uniti Group,
actively pursued acquiring, owning, leasing or operating, or internally
investigated and intends to commence the active pursuit of acquiring, owning,
leasing or operating. Nothing in this Section 8.3 shall prohibit Executive from
being: (x) a shareholder in a mutual fund or a diversified investment company or
(y) a passive owner of not more than 5% of the outstanding equity securities of
any class of a corporation or other entity which is publicly traded, so long as
Executive has no active participation in the business of such corporation or
other entity.

 

8.4 Non-Interference.

 

Executive shall not during his employment with the Uniti Group and thereafter
until the expiration of the Non-Interference/Assistance Period employ, or assist
any person or entity in employing, any employee of any member of the Uniti
Group. Executive shall not during his employment with the Uniti Group and
thereafter until the expiration of the Non-Interference/Assistance Period
solicit, or assist any person or entity to solicit, any employee of any member
of the Uniti Group to leave the Uniti Group’s employment or to become employed
by any entity that is not a member of the Uniti Group.

 

8.5 Harmful Statements.

 

Executive shall not at any time disseminate any information or make any
statements, whether written, oral or otherwise, that are negative, disparaging
or critical of Uniti, any member of the Uniti Group, or any of their parents,
subsidiaries, affiliates, or their respective officers, directors, employees,
shareholders, trustees, administrators, or employee benefit plans, or the
representatives, employees, agents, predecessors, successors, heirs, or assigns
of any of the foregoing (hereinafter “Uniti Parties”), or their business or
operations, or that place any of the Uniti Parties in a bad light, other than
any such statement or information that is made or disseminated by Executive in a
good faith belief as to their truth or accuracy and either is required by law or
is reasonably necessary to the enforcement by Executive of any right Executive
has related to his employment with the Uniti Group. The Uniti Group shall not at
any time disseminate any information or make any statements, whether written,
oral or otherwise, that are negative, disparaging or critical of Executive or
his service to the Uniti Group or their predecessors, or that place Executive in
a bad light, other than any such statement or information that is made or
disseminated by the Uniti Group in a good faith belief as to their truth or
accuracy and either is required by law or is reasonably necessary to the
enforcement by the Uniti Group of this Agreement or the

 

13

--------------------------------------------------------------------------------



 

Release. Uniti’s obligations under this Section 8.5 shall not extend to
individuals employed in a non-executive level position with the Uniti Group.

 

8.6 Resignations.

 

Notwithstanding any other provision of this Agreement, upon termination of
Executive’s employment with the Uniti Group, and unless otherwise requested by
the Board, Executive shall immediately resign as of the Termination Date from
all positions that he holds or has ever held with Uniti and the Uniti Group (and
with any other entities with respect to which Uniti has requested the Executive
to perform services), including, without limitation, the Board and all boards of
directors of any member of the Uniti Group. Executive hereby agrees to execute
any and all documentation to effectuate such resignations upon request by Uniti,
but he shall be treated for all purposes as having so resigned upon termination
of his employment, regardless of when or whether he executes any such
documentation.

 

8.7 Challenge to Validity.

 

Executive shall not at any time commence any action, suit, arbitration or
proceeding challenging the validity or enforceability of any provision of this
Agreement, or adjudicate the limits or scope of any of its provisions, and
Executive shall not assert, in any action, suit, arbitration or proceeding
against Executive by any Uniti Group member for a breach by Executive of any of
the covenants in this Section 8 that any provision of the covenants is invalid
or unenforceable in any respect or to any extent, irrespective of the outcome of
any such action, suit or proceeding.

 

8.8 Assistance to Uniti.

 

During the Non-Interference/Assistance Period, Executive shall provide such
information and assistance as Uniti reasonably requests to assist any Uniti
Group member in the mediation, arbitration, or litigation of any, claim, action,
suit or proceeding maintained against any Uniti Group member arising from events
occurring during Executive’s employment with the Uniti Group, provided that
Uniti shall reimburse Executive for all reasonable and necessary out-of-pocket
expenses incurred by the Executive in complying with this Section 8.8.

 

8.9 Revision.

 

If a court of competent jurisdiction holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

 

Section 9. Successors; Binding Agreement; Assignment.

 

9.1 As to Uniti.

 

This Agreement shall be binding upon, and shall inure to the benefit of, and be
enforceable by Uniti and its successors. For purposes of this Section 9.1, the
term “successor” shall mean any successor to the business or assets of Uniti by
operation of law or otherwise, including, without limitation, any person,
corporation, partnership, or entity that, directly or indirectly, whether by
purchase, merger, consolidation, or otherwise, acquires all or substantially all
of the business or assets of Uniti (and each successor to a successor to Uniti).
Any such successor shall be deemed to be Uniti for all purposes of this
Agreement. In

 

14

--------------------------------------------------------------------------------



 

addition to any obligations imposed by law upon any successor, Uniti shall
require any successor expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that Uniti would be required to perform
it if no succession had taken place. A failure of Uniti to obtain the assumption
of and agreement to perform this Agreement prior to the effectiveness of any
succession shall be a material breach of this Agreement by Uniti. The provisions
of this Section 9.1 shall apply to each successor to any successor of Uniti.
Notwithstanding the foregoing provisions of this Section 9.1, Uniti and any
other predecessor to a successor shall remain, with each successor, jointly and
severally liable for all obligations of Uniti hereunder. Except as provided in
this Section 9.1, this Agreement shall not be assigned by Uniti, and any
purported assignment of this Agreement by Uniti (except as provided in this
Section 9.1) shall be void.

 

9.2 As to Executive.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by Executive and Executive’s personal or legal representatives,
executors, and administrators. If Executive should die while any amounts payable
to Executive hereunder remain outstanding, unless otherwise provided herein, all
such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s Beneficiary, determined in accordance with Section 7.1. This
Agreement shall not be assigned by Executive, and any purported assignment of
this Agreement by Executive shall be void.

 

Section 10. Dispute Resolution and Notices.

 

10.1 Dispute Resolution.

 

(A) Any dispute or controversy arising out of or in connection with this
Agreement shall be settled by binding arbitration. The arbitration proceeding
shall be conducted before a panel of three arbitrators sitting (i) if the
Executive is employed by an Uniti Group member at the time of the initiation of
the arbitration, in the municipality in which the Executive’s principal place of
employment is located at the time, and (ii) if the Executive’s employment with
the Uniti Group has terminated prior to the time of initiation of the
arbitration, at a location which is within 50 miles of the location of the
Executive’s principal place of employment at the time of his termination of
employment. The arbitration will be conducted in accordance with the rules of
the American Arbitration Association then in effect. Judgment maybe entered on
any arbitration award in any court having jurisdiction. Notwithstanding the
foregoing, the Uniti Group shall not be required to seek or participate in
arbitration regarding any breach or threatened breach by the Executive of his
Protective Covenants, but may pursue its remedies for such breach in a court of
competent jurisdiction in a federal district court or state court located in
Pulaski County, Arkansas.

 

(B) Except as otherwise provided in this Section 10.1(B), and to the fullest
extent permitted by applicable law, all expenses of any arbitration under
Section 10.1(A) incurred by the Executive at any time from the date of this
Agreement through the Executive’s remaining lifetime or, if longer, through the
10th anniversary of the date of the Effective Date, including, without
limitation, the reasonable fees and expenses of the legal representative for the
Executive, and necessary costs and disbursements incurred as a result of such
dispute or proceeding, and any prejudgment interest, calculated at the rate
provided by law, shall be paid by Uniti as incurred (within 10 days following
Uniti’s receipt of an invoice from the Executive), whether or not the Executive
prevails in such arbitration; provided that the Executive shall have submitted
an invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that Uniti is
obligated to pay in any given calendar year pursuant to this
Section 10.1(B) shall not affect the legal fees and expenses that Uniti is
obligated to pay in any other

 

15

--------------------------------------------------------------------------------



 

calendar year, and the Executive’s right to have Uniti pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit. If the
Executive does not prevail (after exhaustion of all available arbitral
remedies), and the arbitration panel affirmatively finds that the Executive
instituted the proceeding in bad faith or that the Executive’s claims were
frivolous, no further reimbursement for legal fees and expenses shall be due to
the Executive, and the Executive shall repay Uniti for any amounts previously
paid by Uniti pursuant to this Section 10.1(B). With respect to any dispute
regarding the provisions of Section 8, if the Executive does not prevail (after
exhaustion of all available arbitral remedies), no further reimbursement for
legal fees and expenses shall be due to the Executive, and the Executive shall
repay Uniti for any amounts previously paid by Uniti to the Executive hereunder
pursuant to this Section 10.1(B) in respect of such dispute. No fees or expenses
of the Executive shall be paid by Uniti with respect to any dispute or
controversy as to the validity or enforceability of this Agreement, or any
provision hereof, or in connection with the litigation of any issue arising
under this Agreement in a court of law other than fees and expenses incurred by
the Executive in enforcing an arbitration award entered in favor of the
Executive in accordance with this Section 10.1(B).

 

10.2 Notices.

 

Any notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been duly given when
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

 

To the Board, the Compensation Committee, and Uniti:

 

Uniti Group Inc.

10802 Executive Center Drive

Benton Building Suite 300

Little Rock, Arkansas 72211

Attention: Chairman

 

To Executive: At Executive’s most recent address in the records of Uniti.

 

Section 11. Survival of Obligations and Remedies.

 

11.1 Survival of Obligations.

 

Upon the expiration of the Term of this Agreement in accordance with Section 2,
no provision of this Agreement shall have any further force or effect and all
obligations of Uniti and the Executive hereunder shall immediately terminate,
except as follows:

 

(A) Uniti shall be required to pay or provide to Executive, or the Beneficiary
in the case of the death of the Executive, any benefits to which Executive
became entitled under Section 7, by reason of a qualifying Termination Date
(occurring during the Term), in accordance with the terms thereof, including
benefits to be paid or provided within a specified number of calendar days
following the Termination Date, which remain unpaid or unprovided following the
expiration or the Term;

 

(B) The provisions of Section 8 shall remain in full force and effect for the
applicable periods of time specified in Section 8 with respect to the provisions
thereof;

 

16

--------------------------------------------------------------------------------



 

(C) The provisions of Section 9 shall remain in full force and effect so long as
any rights or obligations of either party continue to exist under the Agreement;
and

 

(D) The provisions of Sections 10, 11.2, and 12 shall remain in full force and
effect with respect to rights and obligations existing on the Termination Date
or that may arise thereafter in accordance with the foregoing clauses of this
Section 11.1.

 

11.2 Remedies; Protective Covenants.

 

(A) Executive’s sole and exclusive remedy with respect to any and all claims
arising under this Agreement, for termination of Executive’s employment with the
Uniti Group during the Term, and for breach hereof by Uniti shall be the right
to receive the benefits provided for under Section 7, and such expenses as are
provided for under Section 10.1, in each case, to which Executive is otherwise
entitled pursuant to the terms and conditions hereof. Without limiting the
foregoing, Executive’s sole and exclusive remedy for the failure of Uniti or the
Uniti Group to provide compensation or expense reimbursement to Executive in an
amount or form not in conformity with any one or more of the provisions of
Section 5 or Section 6 is to seek recovery against Uniti pursuant to Section 10
for only such benefits, if any, that are expressly provided for consequent upon
Executive’s termination of employment pursuant to the applicable provisions of
Section 7. Executive’s employment with the Uniti Group is “at will” and may be
terminated by the Board for any reason in its sole and absolute discretion in
accordance with any applicable provision of Section 7 and the payment or
provision of such benefits as may be required under this Agreement.

 

(B) Executive acknowledges and agrees that each and every covenant contained in
Section 8 (the “Protective Covenants”) is reasonable in period, scope and
geographical area and is necessary to protect the Uniti Group’s legitimate
business interests and Confidential Information and that his compliance with
each of the Protective Covenants is necessary to protect the Uniti Group from
unfair injury. Executive agrees that he will notify Uniti Group in writing if he
has, or reasonably should have, any questions regarding the applicability of the
Protective Covenants. Executive further acknowledges and agrees that a breach of
any of the Protective Covenants will result in irreparable and continuing harm
and damage to the Uniti Group for which there will be no adequate remedy at law.
In the event of a breach or threatened breach of any of the Protective
Covenants, each and every member of the Uniti Group shall be entitled to
injunctive relief and to such other relief (whether at law or in equity) as a
court of competent jurisdiction deems proper in the circumstances, in addition
to any other remedy or relief to which any of them may be entitled. The parties
agree that the foregoing relief shall not be construed to limit or otherwise
restrict the Uniti Group’s ability to pursue any other remedy provided by law,
including the recovery of any actual, compensatory or punitive damages.
Notwithstanding any other provision of this Agreement, the obligations of each
member of the Uniti Group under this Agreement are conditioned upon compliance
by Executive with each of the Protective Covenants, and failure by Executive to
comply with any of the Protective Covenants shall entitle each Uniti Group
member to forfeit, terminate payment of, and, to the extent paid, recover
immediately from Executive any Severance Benefits, benefits, amounts, expenses,
or costs that may have been paid or would otherwise be owing to or vested in
Executive, under Section 7 of this Agreement. Executive acknowledges that any
forfeiture resulting under the provisions of this Agreement is reasonably
related and proportional to the harm that the Uniti Group would sustain if he
were to violate any of the Protective Covenants. Executive acknowledges that the
Protective Covenants are a principal inducement for the willingness of Uniti to
enter into this Agreement and make the payments and provide the benefits to
Executive under this Agreement and that Uniti and Executive intend the
Protective Covenants to be binding upon and enforceable against Executive in
accordance with their terms, notwithstanding any common or statutory law to the
contrary. Executive agrees that the obligations of Uniti under this Agreement
(specifically including, but not limited to, the

 

17

--------------------------------------------------------------------------------



 

obligation to provide the Severance Benefits as provided herein) constitute
sufficient consideration for the Protective Covenants.

 

Section 12. Miscellaneous.

 

12.1 Termination Procedures.

 

Any intended termination of Executive’s employment by either party shall be
communicated by written Notice of Termination from the party initiating such
termination to the other party hereto in accordance with Section 10.2. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that indicates the specific termination provision in this Agreement
relied upon, and, if applicable, the notice shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. Notices under Sections
7.3 and 7.6 shall include the information required thereunder.

 

12.2 Uniti Representations.

 

Uniti hereby represents and warrants to the Executive as follows: The execution
and delivery of this Agreement and the performance by Uniti of the actions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Uniti. This Agreement is a legal, valid and legally binding
obligation of Uniti enforceable in accordance with its terms. Neither the
execution or delivery of this Agreement nor the consummation by Uniti of the
actions contemplated hereby (i) will violate any provision of the certificate of
incorporation or bylaws (or other charter documents) of Uniti, (ii) will violate
or be in conflict with any applicable law or any judgment, decree, injunction or
order of any court or governmental agency or authority, or (iii) will violate or
conflict with or constitute a default (or an event of which, with notice or
lapse of time or both, would constitute a default) under or will result in the
termination of, accelerate the performance required by, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
assets or properties of Uniti under, any term or provision of the certificate of
incorporation or bylaws (or other charter documents) of Uniti or of any
contract, commitment, understanding, arrangement, agreement or restriction of
any kind or character to which Uniti is a party or by which Uniti or any of its
properties or assets may be bound or affected.

 

12.3 No Duplication.

 

In no event shall payments in accordance with this Agreement be made in respect
of more than one of Sections 7.1, 7.2, 7.3, 7.4, 7.5 and 7.6.

 

12.4 No Offsets or Mitigation.

 

Except as otherwise provided in Section 11.2(B), Uniti’s obligation to make the
payments provided for in Sections 7 or 10.1(B) of this Agreement and otherwise
to perform its obligations hereunder shall be absolute and unconditional and
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Uniti Group may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.

 

18

--------------------------------------------------------------------------------



 

12.5 Entire Agreement.

 

This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto with respect to the subject matter hereof
and constitutes the entire agreement of the parties with respect thereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

 

12.6 Modification.

 

Except as otherwise provided in Section 12.8, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended, or any
provision of this Agreement waived, except by mutual agreement of the parties in
a written instrument executed by the parties hereto or their legal
representatives and in the case of Uniti by an officer specifically designated
by the Board. No waiver by a party to this Agreement at any time of any breach
by any party to this Agreement of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

12.7 Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.
In the event that any provision of this Agreement is held unenforceable, such
provision shall be reformed so as to be enforced to the maximum extent possible,
and if it is determined that it is not possible to reform any such provision of
this Agreement, such provision shall be severed from this Agreement and the
remainder of this Agreement shall be enforced to the full extent permitted by
law.

 

12.8 Compliance with Section 409A.

 

(A) It is intended that the payments and benefits provided under Section 7 of
this Agreement shall be exempt from the application of the requirements of
Section 409A. This Agreement shall be construed, administered, and governed in a
manner that effects such intent, and the Uniti Group shall not take any action
that would be inconsistent with such intent. Specifically, any Severance
Benefits payable pursuant to Section 7 above, to the extent they are required to
be paid, and are actually or constructively received, during the period from the
Termination Date through March 15 of the calendar year following such
termination, are intended to constitute separate payments for purposes of
Section 409A and thus exempt from application of Section 409A by reason of the
“short-term deferral” rule. To the extent payments are required to be paid
commencing after that date, they are intended to constitute separate payments
that are exempt from the application of Section 409A by reason of the exceptions
under Sections 1.409A-1(b)(9)(iii) or 1.409A-1(b)(9)(v) of the Treasury
Regulations, as applicable, to the maximum extent permitted by those provisions.
Without limiting the foregoing, the payments and benefits provided under this
Agreement may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under
Section 409A upon Executive.

 

(B) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee,” as determined under Uniti’s policy for determining
specified employees on the Termination Date, all reimbursements or payments
provided under Section 10.1(B), and any other payments or benefits provided
hereunder that for any reason constitute a “deferral of compensation” within the
meaning of Section 409A, that are provided upon a “separation from service”
within the meaning of Section 409A and that would otherwise be paid or provided
during the first six months following such Termination Date, shall instead be
accumulated through and paid or provided (without interest) on the

 

19

--------------------------------------------------------------------------------



 

first business day following the six month anniversary of such Termination Date.
Notwithstanding the foregoing, payments delayed pursuant to this
Section 12.8(B) shall commence within 10 calendar days following Executive’s
death prior to the end of the six-month period.

 

(C) Although Uniti shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Uniti Group nor is respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by the Executive (or any other individual claiming a benefit
through the Executive) as a result of this Agreement.

 

12.9 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.

 

12.10 Withholding.

 

Any member of the Uniti Group may withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes or payments as may be
required pursuant to any law or governmental regulation or ruling or as may be
expressly authorized by Executive to be withheld, deducted or reduced from those
amounts.

 

12.11 Third Party Beneficiaries.

 

This Agreement is entered into for the benefit only of (i) Executive,
(ii) Executive’s Beneficiary, and (iii) Uniti and the other members of the Uniti
Group, and their successors, and no other parties shall have any rights
hereunder, except as otherwise provided in Section 9.

 

12.12 Governing Law.

 

To the extent not preempted by federal law, the validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Arkansas (without giving effect to any conflicts of law principles
of the State of Arkansas that would require the application of the laws of
another jurisdiction).

 

12.13 Exclusive Severance Benefit.

 

Notwithstanding the foregoing provisions of this Agreement, and except as
specifically provided herein, any severance payments or benefits received by
Executive pursuant to this Agreement shall be in lieu of any benefits under the
Uniti Group Inc. Severance Program or any other severance or reduction-in-force
plan, program, policy, agreement or arrangement maintained by the Corporation or
an affiliate (not including an equity award agreement, retirement or deferred
compensation plan or similar plan or agreement which may contain provisions
operative on a termination of Executive’s employment or which may incidentally
refer to accelerated vesting or accelerated payment upon a termination of
employment) and in lieu of any severance or separation pay benefit that may be
required under applicable law.

 

(Signatures are on the following page)

 

20

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Uniti and the Executive have executed this Agreement as of
the date first above written.

 

 

UNITI GROUP INC.

 

 

 

By:

/s/ Francis X. Frantz

 

Name:

Francis X. Frantz

 

Title:

Chairman of the Board of Directors

 

 

 

EXECUTIVE

 

 

 

/s/ Kenneth A. Gunderman

 

Kenneth A. Gunderman

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between Kenneth Gunderman (“Executive”) and Uniti Group Inc. (“Uniti”)
(collectively, the “Parties”).

 

WHEREAS, the Parties entered into an Employment Agreement dated            ,
2018 (the “Agreement”);

 

WHEREAS, Executive is required to sign this Waiver and Release in order to
receive certain payments contemplated under Section 7 of the Agreement (the
“Separation Payment Benefits”) following his resignation; and

 

WHEREAS, Uniti has agreed to sign this Waiver and Release.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

1.               In consideration of the Separation Payment Benefits which
Executive acknowledges are in addition to payments and benefits to which
Executive would be entitled but for the Waiver and Release (except as otherwise
provided in the Agreement), Executive, on behalf of himself, his heirs,
representatives, agents and assigns by dower or otherwise hereby COVENANTS NOT
TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY
RELEASES, INDEMNIFIES, HOLDS HARMLESS and OTHERWISE FOREVER DISCHARGES
(i) Uniti, (ii) any companies controlled by, controlling or under common control
with Uniti, and any predecessors, successors or assigns to the foregoing
(together with Uniti, the (“Uniti Group”), (iii) the Uniti Group’s compensation,
benefit, incentive (including, but not limited to, individual incentive, project
incentive, annual incentive, long-term incentive and annual bonus), pension,
welfare and other plans and arrangements, and any predecessor or successor to
any such plans and arrangements (including the sponsors, administrators and
fiduciaries of any such plan and/or arrangements), and (v) any of the Uniti
Group’s current or former officers, directors, agents, executives, employees,
attorneys, insurers, shareholders, predecessors, successors or assigns
(collectively (i) — (v) the “Released Parties”) from any and all actions,
charges, claims, demands, damages or liabilities of any kind or character
whatsoever, known or unknown, which Executive now has or may have had whether or
not based on or arising out of Executive’s employment relationship with the
Uniti Group or the cessation of that employment relationship through the date of
execution of this Waiver and Release, other than workers’ compensation claims
filed prior to the date of execution of this Waiver and Release. Executive
acknowledges and understands that in the event Executive files a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”), or a
similar state, local or federal agency, the Occupational Safety and Health
Administration (“OSHA”), the Secretary of Labor, or other similar governmental
agency or authority, Executive shall be entitled to no relief, reinstatement,
remuneration, damages, back pay, front pay, or compensation whatsoever from the
Released Parties as a result of such charge or complaint. Executive understands
and agrees that he is waiving and releasing any and all actions and causes of
action, suits, debts, claims, complaints and demands of any kind whatsoever, in
law or in equity, including, but not limited to, the following:

 

a.             Those arising under any federal, state or local statute,
ordinance or common law governing or relating to the Parties’ employment
relationship including, but not limited to, (i) any claims on account of,
arising out of or in any way connected with Executive’s hiring by the Uniti
Group, employment with the Uniti Group or the cessation of that employment;
(ii) any claims alleged or which could have been alleged in any charge or
complaint against the Released Parties, including,

 

A-1

--------------------------------------------------------------------------------



 

but not limited to, those with the EEOC, or any analogous state agency, OSHA and
the Secretary of Labor; (iii) any claims relating to the conduct, including
action or inaction, of any executive, employee, officer, director, agent or
other representative of the Release Parties; (iv) any claims of discrimination,
harassment or retaliation on any basis; (v) any claims arising from any legal
restrictions on an employer’s right to separate its employees; (vi) any claims
for personal injury, compensatory or punitive damages, front pay, back pay,
liquidated damages, treble damages, legal and/or attorneys’ fees, expenses and
litigation costs or other forms of relief; (vii) any claims for compensation and
benefits; (viii) any cause of action or claim that could have been asserted in
any litigation or other dispute resolution process, regardless of forum
(judicial, arbitral or other), against any employee, officer, director, agent or
other representative of the Released Parties; (ix) any claim for, or right to,
arbitration, and any claim alleged or which could have been alleged in any
charge, complaint or request for arbitration against the Released Parties;
(x) any claim on account of, arising out of or in any way connected with any
employment or change-in-control agreement between Executive and the Released
Parties, including but not limited to stock options, restricted shares,
performance-based restricted stock units, bonuses, incentive payments,
commissions, and/or continued salary payments; (xi) any claim on account of,
arising out of or in any way connected with the alleged termination of
Executive’s employment without “cause” or for “good reason”; (xii) any claim on
account of, arising out of or in any way connected with medical, dental, life
insurance or other welfare benefit plan coverage; and (xiii) all other causes of
action sounding in contract, tort or other common law basis, including, but not
limited to: (a) the breach of any alleged oral or written contract;
(b) negligent or intentional misrepresentations; (c) wrongful discharge;
(d) just cause dismissal; (e) defamation; (f) interference with contract or
business relationship; (g) negligent or intentional infliction of emotional
distress; (h) promissory estoppel; (i) claims in equity or public policy;
(j) assault; (k) battery; (l) breach of employee handbooks, manuals or other
policies; (m) breach of fiduciary duty; (n) false imprisonment; (o) fraud;
(p) invasion of privacy; (q) whistleblower claims; (r) negligence, negligent
hiring, retention or supervision; and (s) constructive discharge; and

 

b.               Those arising under any law relating to sex, age, race, color,
religion, handicap or disability, harassment, veteran status, sexual
orientation, retaliation, or national origin discrimination including, without
limitation, any rights or claims arising under Title VII of the Civil Rights Act
of 1866 and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e), et seq.; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621, et seq., as amended by the Older Workers Benefit
Protection Act; the Americans with Disabilities Act of 1990, as amended, 42
U.S.C. §§ 12,101, et seq.; Sections 806 and 1107 of the Sarbanes-Oxley Act of
2002; the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq.; the
National Labor Relations Act, 29 U.S.C. §§ 151, et seq.; the Occupational Safety
and Health Act, 29 U.S.C. §§ 651, et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; and any other state or local law;
and

 

c.                Those arising out of the Employee Retirement Income Security
Act of 1974, as amended; and

 

d.               Those arising out of the Family and Medical Leave Act, 29
U.S.C. §§ 2601 et seq.; and

 

e.                Those arising under the civil rights, labor and employment
laws of any state, municipality or local ordinance; and

 

f.                 Any claim for reinstatement, compensatory damages, back pay,
front pay, interest, punitive damages, special damages, legal and/or attorneys’
fees, expenses and litigation costs including expert fees; and

 

g.                Any other federal, state or local law that affords employees
or individuals protection of any kind whatsoever.

 

A-2

--------------------------------------------------------------------------------



 

3.               The Parties acknowledge that it is their mutual and specific
intent that this Waiver and Release fully complies with the requirements of the
Older Workers Benefit Protection Act (29 U.S.C. § 626) and any similar law
governing the release of claims. Accordingly, Executive hereby acknowledges
that:

 

a.                 Executive was advised of his right to consult with an
attorney prior to executing this Waiver and Release and acknowledges being given
the advice to do so. Executive represents that Executive has read and fully
understands all of the provisions of this Waiver and Release. Executive
represents that Executive is voluntarily signing this Waiver and Release.

 

b.               Executive has been offered at least twenty-one (21) days in
which to review and consider this Waiver and Release.

 

c.                Executive waives any right to assert any claim or demand for
reemployment with the Released Parties.

 

4.             Executive has a period of seven (7) calendar days following the
execution of this Waiver and Release during which Executive may revoke this
Waiver and Release by delivering written notice to Uniti at the following
address:

 

Attention: Chairman or General Counsel
Uniti Group Inc.
10802 Executive Center Drive
Benton Building Suite 300
Little Rock, Arkansas 72211

 

Executive understands that if he revokes this Waiver and Release, it will be
null and void in its entirety, and Executive shall not be entitled to any
Separation Payment Benefits. This Waiver and Release is effective on the 8th day
following the end of the revocation period described in this Paragraph 4,
provided Executive has signed and not revoked this Waiver and Release (the
“Effective Date”).

 

5.               Notwithstanding anything herein to the contrary, the sole
matters to which the Waiver and Release do not apply are: (i) Executive’s rights
of indemnification and directors and officers liability insurance coverage, if
any, to which he was entitled immediately prior to the Effective Date of this
Waiver and Release with regard to his service as an officer or director of any
member of the Uniti Group; (ii) Executive’s rights under the Indemnification
Agreement with Uniti dated as of February 12, 2015; (iii) Executive’s rights
under any tax-qualified pension or claims for accrued vested benefits under any
other employee benefit plan, policy or arrangement (whether tax-qualified or
not) maintained by the Uniti Group or under the Consolidated Omnibus Budget
Reconciliation Act of 1985; and (iv) Executive’s and Uniti’s rights and
obligations under Sections 7 and 8 of the Agreement, which are intended to
survive cessation of employment.

 

6.               In the event that Executive breaches or threatens to breach any
provision of this Waiver and Release, he agrees that the Released Parties shall
be entitled to seek any and all equitable and legal relief provided by law,
specifically including immediate and permanent injunctive relief. Executive
hereby waives any claim that the Released Parties have an adequate remedy at
law. In addition, and to the extent not prohibited by law, Executive agrees that
the Released Parties shall be entitled to an award of all costs and attorneys’
fees incurred by the Released Parties in any successful effort to enforce the
terms of this Waiver and Release. Executive agrees that the foregoing relief
shall not be construed to limit or otherwise restrict the Released Parties
ability to pursue any other remedy provided by law, including the recovery of
any actual, compensatory or punitive damages. Moreover, if Executive pursues any
claims against the Released Parties subject to the foregoing Waiver and Release,
Executive agrees to immediately reimburse Uniti for the value of all Separation
Payment Benefits received to the fullest extent permitted by law.

 

A-3

--------------------------------------------------------------------------------



 

7.               The Parties acknowledge that this Waiver and Release is entered
into solely for the purpose of ending their employment relationship on an
amicable basis and shall not be construed as an admission of liability or
wrongdoing by either Party and that both the Uniti Group and Executive have
expressly denied any such liability or wrongdoing. Executive agrees that he is
not eligible for re-employment by Uniti Group under any circumstances, and in
any event Executive agrees he shall not apply for reemployment with the Uniti
Group.

 

8.               Each of the promises and obligations contained in this Waiver
and Release shall be binding upon and shall inure to the benefit of the heirs,
executors, administrators, assigns and successors in interest of each of the
Parties.

 

9.               The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Waiver and Release is severable and that, if
any portion of this Waiver and Release should be deemed not enforceable for any
reason, such portion shall be stricken and the remaining portion or portions
thereof should continue to be enforced to the fullest extent permitted by
applicable law.

 

10.        This Waiver and Release shall be interpreted, enforced and governed
under the laws of the State of Arkansas, without regard to any applicable
state’s choice of law provisions.

 

11.        Executive represents and acknowledges that in signing this Waiver and
Release he does not rely, and has not relied, upon any representation or
statement made by the Uniti Group or by any of the Released Parties with regard
to the subject matter, basis or effect of this Waiver and Release other than
those specifically contained herein.

 

12.        This Waiver and Release represents the entire agreement between the
Parties concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

 

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE, THIS
WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

(Signatures are on the following page)

 

A-4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

 

KENNETH GUNDERMAN

 

UNITI GROUP INC.

 

 

 

[DO NOT SIGN UNTIL AFTER SEPARATION DATE]

 

 

 

 

 

Signed:

 

Signed:

Print Name:

 

Title:

Date:

 

Date:

 

A-5

--------------------------------------------------------------------------------